Supreme Court of Florida
                                   ____________

                                   No. SC14-1796
                                   ____________

                          JUSTIN RYAN MCMILLIAN,
                                  Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                  [April 13, 2017]

PER CURIAM.

      Justin Ryan McMillian appeals an order of the trial court denying his motion

to vacate his conviction of first-degree murder and sentence of death filed under

Florida Rule of Criminal Procedure 3.851. For the reasons that follow, we affirm

the denial of his guilt phase claims but remand for a new penalty phase pursuant to

Hurst v. State, 202 So. 3d 40 (Fla. 2016), petition for cert. filed, No. 16-998 (U.S.

Feb. 13, 2017).1




       1. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const. Because we
are remanding for a new penalty phase, we do not address the penalty phase claims
raised in the appeal of the denial of McMillian’s postconviction motion.
                         I. BACKGROUND

On direct appeal, this Court described the facts as follows:

       The defendant, Justin McMillian, and his victim, Danielle
Stubbs, began dating in the spring of 2008. On Wednesday or
Thursday, January 6 or 7, 2009, Stubbs moved from an apartment into
a nearby townhouse on Pineverde Lane in Jacksonville. McMillian
assisted Stubbs and her family with the move. Friday afternoon,
Stubbs took McMillian and her mother to lunch at Olive Garden as a
thank-you for helping with the move. There, McMillian told Stubbs’
mother that he and Stubbs were breaking up, that he was quitting his
job, and that he was going back to Georgia [to] spend time with and
take care of his two children.
       Saturday night, Stubbs left her townhome and drove to a
coworker’s apartment so that the two could then be driven by Allen
Morris, another coworker, to a beachside nightclub. At the nightclub,
Stubbs consumed several alcoholic beverages, became intoxicated,
and, at some point, had sexual intercourse with Morris in the back of
Morris’ car.
       Morris, Stubbs, and the coworker left the nightclub around 2:45
a.m. on Sunday, January 11. Morris first drove the coworker back to
his apartment and had to stop a couple of times on the way to allow
Stubbs to vomit. After dropping off the coworker, Morris drove
Stubbs home because she was too inebriated to drive her own car. A
few minutes from Stubbs’ townhouse, at around 3:30 a.m., Morris
stopped to get Stubbs something to eat in an effort to settle her
stomach. From there, he drove Stubbs to her townhome. Initially,
and at Stubbs’ request, Morris drove down Stubbs’ street past her
townhouse, and stopped for a few minutes to allow Stubbs to eat some
food and to compose herself. Morris then dropped Stubbs off in front
of her townhouse, watched her walk past McMillian’s Cadillac, which
was backed into Stubbs’ driveway, and drove away after she waved.
Other than the defendant, Morris was the last person to see Stubbs
alive.
       Stubbs had plans with her mother during the day Sunday.
When Stubbs’ family could not reach her by phone throughout the
morning and into Sunday afternoon, they became increasingly
alarmed and began to actively search for her by calling around to her
friends and going to her townhome and recently emptied apartment.

                                  -2-
At one point that morning, McMillian called Stubbs’ mother to say
that he could not find Stubbs and to inquire as to whether the family
knew where she was. That evening, McMillian called again to say
that he still could not find Stubbs. Stubbs’ parents and younger
brother eventually called the police Sunday evening to report Stubbs
missing and then drove to her townhome. Upon arriving and finding
the front door locked, Stubbs’ father and brother went around to the
back of the townhome while Stubbs’ mother waited at the front door.
        Stubbs’ brother and father discovered that the sliding glass door
at the rear of Stubbs’ townhome was unlocked. Stubbs’ brother
immediately went inside, ran upstairs, and began screaming. Stubbs’
father went to the front door, unlocked the doorknob and the deadbolt,
let his wife in, and went upstairs with her. There, they found Stubbs
dead in a pool of blood. She had been shot through the arm and the
top of the head. Stubbs’ parents immediately called 911 and were
waiting outside when the police, who were already en route due to
Stubbs’ parents’ earlier call to report Stubbs missing, arrived minutes
later.
        The police recovered several important pieces of evidence from
Stubbs’ bedroom. An unfired .45 caliber cartridge was found on the
floor just inside the doorway to Stubbs’ bedroom. Further inside
Stubbs’ bedroom, at the foot of her bed and beside her dresser/TV
stand, a fired .45 caliber shell casing was recovered. Another fired .45
caliber shell casing was recovered from the floor beside Stubbs’ body
on the side of the bed furthest from the bedroom door. Stubbs’
bedding was bloodstained and had holes in it which were consistent
with being caused by fired bullets. A fired .45 caliber bullet, later
matched to McMillian’s pistol, was also found lying on top of Stubbs’
bedding.
        Stubbs’ autopsy confirmed that Stubbs was shot once through
the right arm and once in the top of the head and was alive when both
shots were fired. The shot to the head likely would have immediately
rendered Stubbs unconscious and likely would have killed her within
seconds, though it is possible that she survived for as long as a couple
of minutes. The bullet that killed Stubbs was recovered from her skull
and was later matched to McMillian’s gun.
        The day after the murder, McMillian called the Jacksonville
Sheriff’s Office (JSO) and said that his girlfriend had been found dead
in her apartment and he wanted to speak with someone about her case.
He also said that he had been in Georgia since 3 a.m. the morning of

                                  -3-
the murder. A detective called McMillian back shortly thereafter. In
that conversation, McMillian stated that he had last seen Stubbs
around 6 the night before the murder and had last spoken to her on the
phone around 9 p.m., before she went out with her coworkers.
McMillian also said that he was about to return to Jacksonville and
would meet the detective at the station. When McMillian failed to
show, the detective contacted a special task force to have him brought
in.
       Two days later, the task force saw McMillian and two other
men leave a Jacksonville house in McMillian’s Cadillac. The task
force followed McMillian, with an unmarked SUV initially leading
several trailing task force vehicles. Shortly thereafter the lead was
passed off from the SUV to a marked JSO K-9 unit so that a traffic
stop could be initiated. Once the marked unit was behind McMillian,
it turned on its lights and siren, but McMillian continued driving as
though nothing were happening. After a short distance, McMillian
turned onto a side street and abruptly stopped without pulling off the
road. As McMillian was coming to a stop, the two passengers opened
the passenger side car doors and ran a short distance from the vehicle
before going to the ground.
       At this point, as the K-9 officer was getting out of his patrol car,
McMillian exited his vehicle, reached behind his back, pulled a .45
caliber semi-automatic pistol, and began to fire at the K-9 officer. . . .
The task force members returned fire at McMillian as he fired and fled
from his car on foot. McMillian ran a short distance down the street
and then ran between two houses, causing the task force members to
lose sight of him. McMillian was found between those two houses,
having collapsed due to multiple gunshot wounds.
       Police recovered several pieces of evidence from the scene of
the shootout, including McMillian’s semiautomatic .45 caliber Desert
Eagle pistol, two .45 caliber bullets which struck the JSO K-9 patrol
car in the driver’s side headlight and in the driver’s door, an unfired
.45 cartridge, and spent .45 shell casings.
       From the evidence collected at the scenes of the shootout and
Stubbs’ murder, it was determined that McMillian’s gun was used to
murder Stubbs. During the course of their investigation into Stubbs’
murder, police also obtained a security video from a convenience
store near Stubbs’ townhome as well as phone records for Stubbs’ cell
phone and the convenience store pay phone. The video and records
show that on the morning of Stubbs’ murder, at around 4:05 a.m.,

                                   -4-
McMillian entered the store, got change, and used the pay phone to
make two calls, each of which lasted approximately one minute, to
Stubbs’ cell phone. The records also show that Stubbs made a two-
second long return call from her cell phone to McMillian at the pay
phone at approximately 4:08 a.m.
       A couple of weeks after the shootout, two detectives from
Stubbs’ murder investigation went to the hospital to interview
McMillian. Prior to going in to see McMillian, the detective spoke to
a nurse, who stated that the only medication McMillian was receiving
was Motrin. After waiving his Miranda [N1] rights, McMillian first
repeated his story that the last time he saw Stubbs was on Saturday
evening before she went out with her coworkers and that he had gone
to a bar with his sister, left the bar around 1:30 a.m., drove his sister
home, and left for Georgia around 2:00 a.m. The detectives then told
McMillian that their investigation had determined that his gun was the
same gun used to kill Stubbs. McMillian then admitted that he was
sitting in his car in Stubbs’ driveway when she came home and
claimed that he went inside with her. McMillian claimed that he and
Stubbs had intercourse on her couch and then went upstairs and got in
bed. McMillian then claimed that was when he “lost it” and stated
that he shot Stubbs while she was sleeping in the bed, and then shot
her again after she rolled out of the bed and onto the floor on the far
side of the bed. McMillian also said that he knew that Stubbs was
dead when he left the apartment and that her body was on the side of
the bed farthest from the bedroom door. McMillian also stated that he
did not have his own key to the townhome and that after shooting
Stubbs, he went out the front door and closed it behind him.

      [N1.] Miranda v. Arizona, 384 U.S. 436 (1966).

       In his guilt phase defense, McMillian testified differently. He
stated that he had spent the day before the murder at a racetrack in
Valdosta and returned to Stubbs’ townhome around 5 p.m. He
claimed that he and Stubbs had intercourse, he left, and Stubbs went
out with coworkers. Later that night, he went to a bar with his sister
and took her home around 2:30 or 3 a.m. After dropping off his sister,
McMillian drove to Stubbs’ townhome because he had some
belongings that he wanted to pick up before leaving for Georgia.
McMillian claimed that he was sitting in his car in Stubbs’ driveway
when Stubbs got home, that she invited him inside, and that they again


                                  -5-
had intercourse on her couch before going upstairs. McMillian
claimed that, once upstairs, Stubbs got upset about his plans to leave
to see his children in Georgia and then to return to work as a
contractor in Iraq. McMillian claimed that Stubbs then told him that
she had slept with the coworker who had dropped her off earlier that
night, which upset but did not anger him. McMillian claimed that the
two lay in the bed for a while before he got up to get dressed and
leave for Georgia. McMillian testified that, on his way out the
bedroom door, he grabbed his pistol from the dresser/TV stand beside
the bedroom door and put it in his waistband. Finally, McMillian
claimed that as he was leaving, Stubbs said that she had known he
would leave and had aborted his unborn child, which caused him to
pull his gun and fire toward the bed in the darkness. When asked
about the convenience store video, McMillian claimed that he
panicked, left out the front door, drove to the convenience store,
called Stubbs to see if she was okay, did not get an answer, and then
left for Georgia.
       On cross-examination, the State attempted to elicit further
details from McMillian regarding how he came to shoot Stubbs.
McMillian stated that he did not have to load his gun before firing
because he always kept it loaded and that all the shots were fired from
the doorway. McMillian also admitted that the first time he had
mentioned Stubbs’ abortion was during the trial, which was after he
had seen a receipt for an abortion that the police recovered from
Stubbs’ purse at the murder scene.
       After hearing the prosecution’s case in rebuttal and closing
arguments, the jury found McMillian [ ] guilty of premeditated first-
degree murder for the killing of Danielle Stubbs and of attempted
second-degree murder for shooting at the K-9 officer.
       McMillian’s penalty phase was held June 30, 2010. . . .
       In mitigation, McMillian first presented Dr. Krop, a mental
health expert, who testified that he had met with McMillian on several
occasions, met with McMillian’s family, read depositions related to
the case, and reviewed medical and school records and police reports.
Dr. Krop also conducted a battery of psychological and
neuropsychological testing on McMillian which revealed that
McMillian had mild to moderate impairment of his frontal lobe
function. However, Dr. Krop could not state whether these
impairments predated the murder because they could have been
caused by blood loss or a shot to the head that McMillian suffered in

                                 -6-
his shootout with police. Dr. Krop also testified that there were
records that McMillian had sustained a concussion without loss of
consciousness in a 2006 car crash, but that CAT scans taken at the
time were negative for physical brain damage. He also explained that
McMillian was in the borderline range of mental function with an IQ
of 76 and had abused alcohol in the year leading up to the murder.
Ultimately, Dr. Krop stated that he did not believe that McMillian
suffered from any diagnosable mental illness or psychiatric disorder,
but did believe the shooting was caused by McMillian reacting while
in a highly emotional state.
        On cross-examination, Dr. Krop stated that McMillian lied to
him in their initial interview and denied responsibility for Stubbs’
murder by claiming that he arrived at Stubbs’ house, found her dead,
took his gun from the bed, and fled. However, in a subsequent
interview, McMillian gave Dr. Krop another version of events. . . .
        McMillian’s father testified that he had obtained custody of
McMillian from McMillian’s biological mother because she could not
care for him adequately and that McMillian grew up feeling that his
mother did not love him or care for him as much as she should.
McMillian’s father also testified that, while McMillian could have had
learning disabilities as a child, the fact was never determined
conclusively because McMillian’s father did not believe in them. He
also explained that McMillian struggled in school and that he was able
to get an expulsion, imposed for fighting, rescinded so that McMillian
could transfer to a Georgia high school and graduate. Other family
members and friends testified that McMillian is very close with and is
dearly loved by his family and also is a good father who loves his
children and who would continue to play a positive role in their lives
from prison. Following the defense’s presentation of mitigation
evidence, the jury recommended death by a vote of 10-2.
        A Spencer[N2] hearing was held August 27, 2010, but neither
side presented any additional information. On October 1, 2010, the
trial court, following the jury’s recommendation, sentenced
McMillian to death based on its determination that [ ] the two
established aggravators[N3] outweighed one statutory mitigator[N4] and
seven nonstatutory mitigators.N5

      [N2.] Spencer v. State, 615 So. 2d 688 (Fla. 1993).




                                 -7-
             [N3.] The aggravators were prior violent felony based on
             McMillian’s conviction for attempted second-degree
             murder for shooting at a police officer (great weight) and
             felony probation stemming from McMillian’s felony
             fleeing and eluding offense in Georgia (great weight).

             [N4.] The trial court found that McMillian did not have a
             significant history of prior criminal activity and gave this
             mitigator “little weight.” The trial court explained that
             evidence was presented throughout both phases of the
             trial that McMillian had a history of fighting in school,
             was regularly in trouble with police for driving with a
             suspended license, and had a felony fleeing and eluding
             charge. The trial court stated that “the Defendant’s prior
             criminal activity, while not in the nature of violent felony
             convictions, substantially reduces the weight of this
             mitigating circumstance.”

             [N5.] The trial court found that: (1) McMillian was
             raised in the church (very slight weight); (2) McMillian
             loves and is loved by his family and friends (little
             weight); (3) McMillian has a consistent history of
             employment (little weight); (4) McMillian’s biological
             mother was not an active participant in his upbringing
             (slight weight); (5) McMillian has an IQ of 76 (little
             weight); (6) McMillian behaved appropriately during
             trial (slight weight); (7) McMillian suffered from some
             mental or emotional distress at the time of the murder
             (some weight).

McMillian v. State, 94 So. 3d 572, 574-79 (Fla. 2012) (seven footnotes omitted).

      This Court affirmed McMillian’s conviction and death sentence on direct

appeal, concluding that “competent, substantial evidence supports McMillian’s

conviction for premeditated first-degree murder,” and rejecting McMillian’s claims

that “the trial court erred in denying his motion for a judgment of acquittal for


                                         -8-
premeditated first-degree murder and that his death sentence is disproportionate.”

Id. at 579, 583. Thereafter, the United States Supreme Court denied McMillian’s

petition for writ of certiorari. McMillan v. Florida, 133 S. Ct. 1260 (2013).

      McMillian filed a motion for postconviction relief on September 16, 2013,

which the trial court denied after holding an evidentiary hearing.

  II. INEFFECTIVE ASSISTANCE OF COUNSEL DURING THE GUILT
                           PHASE

      McMillian raised multiple claims of ineffective assistance of counsel during

the guilt phase involving a statement he made to law enforcement and

consolidation of his cases, which the trial court denied after an evidentiary hearing.

We affirm.

      Following the United States Supreme Court’s decision in Strickland v.

Washington, 466 U.S. 668 (1984), this Court explained that two requirements must

be met for ineffective assistance of counsel claims to be successful:

      First, the claimant must identify particular acts or omissions of the
      lawyer that are shown to be outside the broad range of reasonably
      competent performance under prevailing professional standards.
      Second, the clear, substantial deficiency shown must further be
      demonstrated to have so affected the fairness and reliability of the
      proceeding that confidence in the outcome is undermined.

Bolin v. State, 41 So. 3d 151, 155 (Fla. 2010) (quoting Maxwell v. Wainwright,

490 So. 2d 927, 932 (Fla. 1986)).




                                         -9-
      Regarding the deficiency prong of Strickland, there is a strong presumption

that trial counsel’s performance was not ineffective. Strickland, 466 U.S. at 689.

Moreover, “[a] fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. The defendant carries the burden to

“overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’ ” Id. (quoting Michel v. Louisiana, 350
U.S. 91, 101 (1955)).

      Regarding the prejudice prong of Strickland, “the defendant must show that

there is a reasonable probability that, ‘absent the [deficient performance], the

factfinder would have [had] a reasonable doubt respecting guilt.’ ” Henry v. State,

948 So. 2d 609, 617 (Fla. 2006) (quoting Strickland, 466 U.S. at 695). “A

reasonable probability is a ‘probability sufficient to undermine confidence in the

outcome.’ ” Id. (quoting Strickland, 466 U.S. at 694).

      “Because both prongs of Strickland present mixed questions of law and fact,

this Court employs a mixed standard of review, deferring to the trial court’s factual

findings that are supported by competent, substantial evidence, but reviewing the

trial court’s legal conclusions de novo.” Dennis v. State, 109 So. 3d 680, 690 (Fla.

2012).


                                        - 10 -
                   A. McMillian’s Statement to Law Enforcement

      McMillian raises three challenges involving an inculpatory statement he

made to law enforcement when he was still hospitalized from a shootout with

police after the murder. Specifically, he claims that trial counsel was ineffective

for the following: (1) failing to file a more comprehensive motion to suppress and

failing to present witnesses to explain McMillian’s medical condition at the time

his statements were made; (2) failing to argue at the suppression hearing that,

because law enforcement violated the right to counsel that had attached to the

attempted second-degree murder charge related to the shootout with police, the

entire statement should have been suppressed; and (3) failing to move to redact

statements made by law enforcement during their recorded interview of McMillian,

which was played for the jury at trial. However, we affirm the trial court’s denial

of these claims.

      On the day of the shootout on January 14, 2009, and while McMillian was

still hospitalized at Shands Hospital in Florida, the public defender’s office was

appointed to represent McMillian for the attempted second-degree murder charge

relating to the shootout. On numerous occasions, investigators from the public

defender’s office and law enforcement were turned away when they attempted to

have contact with McMillian at the hospital because McMillian was unconscious.

On January 29, 2009, Detectives Wolcott and McLean were allowed to visit


                                        - 11 -
McMillian at the hospital for purposes of conducting an interview. Subsequently,

McMillian was arrested on February 2, 2009, for the murder of Danielle Stubbs.

      Before trial, counsel filed a motion to suppress McMillian’s statements that

the detectives obtained at the hospital, and the trial court denied the motion after

holding a hearing during which both detectives testified. Then, prior to the State’s

introducing the recorded statement during Detective Wolcott’s testimony at trial,

counsel renewed his motion to suppress the statements McMillian made during the

recorded interview, but the trial court denied counsel’s renewed motion.

       (1) Motion to Suppress and Evidence of McMillian’s Medical Condition
                         at the Time of the Statement

      Regarding his claim that trial counsel was ineffective for failing to file and

present a more comprehensive motion to suppress by failing to present witnesses to

explain McMillian’s medical condition at the time his statements were made,

McMillian has failed to demonstrate deficiency. Although McMillian argues that

trial counsel should have presented additional witnesses, such as doctors or nurses,

the record demonstrates that trial counsel did present information regarding

McMillian’s injuries, hospitalization, and medication usage. See Patterson v.

State, 513 So. 2d 1257, 1260 (Fla. 1987) (holding that even though the defendant

was in a weakened physical condition, the confession was voluntarily given

because there were no threats of violence and the detective read Patterson his




                                        - 12 -
Miranda rights and Patterson indicated that he understood his rights and signed a

waiver of rights form).

      Moreover, McMillian has failed to demonstrate prejudice. Given the nature

and extent of the evidence presented at trial proving McMillian’s guilt, such as the

fact that his firearm was used to kill Danielle Stubbs, the fact that his vehicle was

seen at Danielle Stubbs’ home hours before her death, the fact that he was the last

person with her, and the testimony that Danielle Stubbs had just ended their

relationship, there is not a reasonable probability that absent trial counsel’s failure

to have McMillian’s statements to law enforcement suppressed, there would have

been a different result. See Henry, 948 So. 2d at 617. In other words, confidence

in the outcome is not undermined.

                                    (2) Right to Counsel

      Next, McMillian submits that trial counsel was ineffective for failing to

argue at the suppression hearing that, because law enforcement violated the right to

counsel that had attached to the attempted second-degree murder charge, the entire

statement should have been suppressed. However, trial counsel cannot be deemed

ineffective for failing to raise a meritless basis to suppress McMillian’s confession.

      The Sixth Amendment guarantees a defendant the right to have counsel

present at all “critical” stages of the criminal proceedings, including police

questioning. Montejo v. Louisiana, 556 U.S. 778, 786 (2009) (quoting United


                                         - 13 -
States v. Wade, 388 U.S. 218, 227 (1967)). However, the Sixth Amendment right

to counsel is offense-specific. McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). “It

cannot be invoked once for all future prosecutions, for it does not attach until a

prosecution is commenced, that is, ‘at or after the initiation of adversary judicial

criminal proceedings—whether by way of formal charge, preliminary hearing,

indictment, information, or arraignment.’ ” Id. (quoting Kirby v. Illinois, 406 U.S.
682, 689 (1972)).

      In Owen v. State, 596 So. 2d 985 (Fla. 1992), this Court discussed the right

to counsel when more than one offense is involved. After the body of the victim

Georgianna Worden was discovered, “Owen was arrested the following day on

unrelated charges . . . .” Id. at 986. He was interrogated over the next several

weeks and eventually confessed to the murder of Worden. Id. This Court

discussed that Owen’s right to counsel had attached and been invoked on the initial

charges by the time of his first appearance on the initial charges, but this fact was

“unrelated to his rights concerning the Worden murder.” Id. at 989. Specifically,

“[h]is rights on the murder charge attached when he attended first appearance on

that offense.” Id. Therefore, this Court held that “[b]ecause the questioning

session during which he confessed took place prior to this first appearance [for the

murder charge], Owen had no Sixth Amendment right to counsel at that time.” Id.




                                        - 14 -
      Moreover, the right to counsel “may be waived by a defendant, so long as

relinquishment of the right is voluntary, knowing, and intelligent.” Montejo, 556
U.S. at 786. “The defendant may waive the right whether or not he is already

represented by counsel; the decision to waive need not itself be counseled.” Id.

Furthermore, “[w]hen a court appoints counsel for an indigent defendant in the

absence of any request on his part, there is no basis for a presumption that any

subsequent waiver of the right to counsel will be involuntary.” Id. at 789.

      In this case, the right to counsel had only attached to the attempted second-

degree murder charge. The court appointed counsel to represent McMillian for the

attempted second-degree murder charge on January 14, 2009, the day of the

shootout with police. The detectives’ interview with McMillian took place on

January 29, 2009, but McMillian was not arrested for Danielle Stubbs’ murder

until February 2, 2009. Accordingly, because the Sixth Amendment right to

counsel is offense-specific, the right to counsel had only attached to the charge of

attempted second-degree murder at the time of the interview. See McNeil, 501
U.S. at 175.

      Moreover, McMillian waived his right to have counsel present during the

detectives’ questioning on January 29, 2009, when he was still in the hospital.

Before the detectives began the interview, the charge nurse advised the detectives

that McMillian was just taking Motrin, and McMillian confirmed this himself.


                                        - 15 -
Additionally, the detectives testified at the suppression hearing that McMillian had

a calm demeanor, was able to communicate, they could understand each other, the

detectives did not threaten or make any promises to McMillian for his statements,

and McMillian indicated that he understood his Miranda rights and signed a waiver

of rights form. As the trial court concluded in denying trial counsel’s motion to

suppress, considering the totality of the circumstances, this was a voluntary,

knowing, and intelligent waiver of his constitutional rights. See Montejo, 556 U.S.

at 789 (holding that when court appoints counsel, there is no presumption that any

subsequent waiver of right to have counsel present during interrogation is invalid).

Accordingly, because McMillian’s claim is without merit, counsel was not

ineffective for failing to raise it. See Melendez v. State, 612 So. 2d 1366, 1369

(Fla. 1992) (“Counsel cannot be deemed ineffective for failing to make this

meritless argument.”), receded from on other grounds by Deren v. State, 985 So.
2d 1087, 1088 (Fla. 2008).

              (3) Failure to Redact Law Enforcement’s Statements

      Finally, McMillian claims that trial counsel was ineffective for failing to

move to redact statements made by law enforcement during their recorded

interview of McMillian, which was played for the jury at trial. This Court has

recognized that a jury may hear an interrogating detective’s statements about a

crime when they provoke a relevant response from the defendant being questioned.


                                        - 16 -
See Jackson v. State, 18 So. 3d 1016, 1032 (Fla. 2009) (holding that the trial court

did not abuse its discretion in admitting a recorded interview in its entirety in

which a law enforcement officer related statements allegedly made by a

codefendant, because the officer’s statements were made solely to provoke a

reaction from the defendant); see also Eugene v. State, 53 So. 3d 1104, 1111-12

(Fla. 4th DCA 2011) (holding that the trial court did not abuse its discretion in

allowing the jury to hear four statements by the interrogating detectives placed in

the context of the entirety of the interrogation). Such statements may be heard by

the jury to “give context to the interview.” McWatters v. State, 36 So. 3d 613, 638

(Fla. 2010). When placed in “their proper context,” an interrogating detective’s

statements to a suspect could be understood by a “rational jury” to be “techniques”

used by law enforcement officers to secure confessions. Id. (quoting Worden v.

State, 603 So. 2d 581, 583 (Fla. 2d DCA 1992)).

      Here, McMillian has failed to demonstrate deficiency. At the evidentiary

hearing, trial counsel pointed to detectives’ comments from the interview which

were beneficial to McMillian, such as, “you’re not a bad guy.” Trial counsel

testified that based on his experience, he did not feel that the statements at issue

required redaction because some of the statements were beneficial. Moreover, the

jury could hear the detectives’ statements in this recording to give context to their

interview with McMillian. See McWatters, 36 So. 3d at 638.


                                         - 17 -
      McMillian has also failed to demonstrate prejudice. The comments at issue

included established facts, such as comments about McMillian and Danielle Stubbs

breaking up and McMillian’s plans to go back to Georgia, and other comments that

were beneficial to McMillian. Accordingly, considering the entire recorded

interview that was played to the jury, McMillian has failed to demonstrate that

there is a reasonable probability that playing a redacted recording of McMillian’s

confession to the jury would have led to a different result. See Henry, 948 So. 2d

at 617. In other words, confidence in the outcome is not undermined.

      Accordingly, we affirm the trial court’s denial of relief for these claims.

                             B. Consolidation of Cases

      Next, McMillian argues that trial counsel was ineffective for seeking

consolidation of his cases for attempted second-degree murder for shooting at a

police officer and Stubbs’ first-degree murder. The trial court entered an order

granting trial counsel’s motion to consolidate on January 20, 2010. However, the

postconviction trial court concluded that trial counsel’s action of consolidating the

cases did not fall below the standard established in Strickland.

      A trial court’s decision on consolidation is reviewed for an abuse of

discretion. Crossley v. State, 596 So. 2d 447, 450 (Fla. 1992). Two or more

offenses may be charged together if they are based on the same act or transaction,

or on two or more connected acts or transactions. Fla. R. Crim. P. 3.150(a).


                                        - 18 -
      In this case, McMillian has failed to demonstrate prejudice. Specifically, the

shooting at a police officer took place during McMillian’s flight from police after

Danielle Stubbs’ murder, and this evidence would have been admissible in the guilt

phase as evidence of consciousness of guilt. See Straight v. State, 397 So. 2d 903,

908 (Fla. 1981) (holding that evidence of defendant’s flight and use of deadly force

against officer one day after murder and other crimes was relevant to his

consciousness of guilt and thus properly admitted). Accordingly, McMillian

cannot establish a reasonable probability of a different outcome. See Henry, 948
So. 2d at 617. In other words, our confidence is not undermined.

                            C. Failure to Object Claims

      McMillian also alleges that counsel’s failure to object at several points

during his trial constituted ineffective assistance of counsel. However, we affirm

the trial court’s denial of these claims.

      First, McMillian contends that trial counsel was ineffective for failing to

object to the testimony of the victim’s parents. “As a general rule, members of a

victim’s family should not identify a victim at trial where nonrelated, credible

witnesses are available to make such identification.” Rodriguez v. State, 919 So.
2d 1252, 1272 (Fla. 2005). However, if the family member’s testimony is essential

for a purpose other than just identification, it may properly be introduced at trial.

Id.; see also Justus v. State, 438 So. 2d 358, 366 (Fla. 1983). Moreover, “[c]ounsel


                                            - 19 -
cannot be deemed ineffective for failing to make a meritless objection.”

Schoenwetter v. State, 46 So. 3d 535, 546 (Fla. 2010) (quoting Hitchcock v. State,

991 So. 2d 337, 361 (Fla. 2008)).

      In this case, the testimony of the victim’s mother, Mrs. Stubbs, provided

details about her daughter’s move, her daughter’s relationship with McMillian, the

conversation she had with McMillian prior to the murder, and importantly, she

provided details of the events that transpired the day the victim’s body was found.

And while parts of the testimony of the victim’s father, Mr. Stubbs, was

cumulative of the mother’s testimony, Mr. Stubbs did provide additional testimony

describing the condition of the crime scene when he arrived. Mr. and Mrs. Stubbs

also testified about State’s exhibit # 54, describing that Danielle Stubbs’ brother

punched a hole in the wall when he discovered the victim’s body. Accordingly,

there was no error in Danielle Stubbs’ parents testifying at trial. See Rodriguez,

919 So. 2d at 1272 (finding no error in deceased victim’s sister-in-law testifying at

trial and identifying victim because she also identified property on the victim’s

person at the time of the shooting and provided a recounting of the victim’s

statements to her immediately after he was shot); see also Peede v. State, 955 So.
2d 480, 501-02 (Fla. 2007) (finding admission of deceased victim’s daughter’s

identification testimony harmless where she testified to matters in addition to

identification).


                                        - 20 -
      Accordingly, Danielle Stubbs’ parents’ testimony was properly admitted,

and trial counsel was not ineffective for failing to raise a meritless objection. See

Schoenwetter, 46 So. 3d at 546.

      Next, we find no merit to McMillian’s ineffectiveness claim for failure to

object to Detective Wolcott’s testimony regarding cell phone information. Under

section 90.702, Florida Statutes (2010), expert testimony is defined as “scientific,

technical, or other specialized knowledge.” Additionally, “[t]he basic principles of

cellular technology have been widely accepted and admitted into evidence.”

Gosciminski v. State, 132 So. 3d 678, 697 (Fla. 2013). Moreover, this Court has

held that non-experts may testify about phone records. See Gordon v. State, 863
So. 2d 1215, 1219 (Fla. 2003) (stating that testimony about cell phone records and

comparing them to locations on cell site maps was not expert testimony and was

properly admitted); Perez v. State, 980 So. 2d 1126, 1131-32 (Fla. 3d DCA 2008)

(ruling that cell phone records, cell site maps, and testimony explaining them was

properly admitted and did not constitute expert testimony).

      Here, Wolcott testified about the contents of the cell phone records and

spoke generally about cell records. Wolcott’s testimony was about basic principles

of cellular technology and did not require “scientific, technical, or other specialized

knowledge.” See § 90.702, Fla. Stat. Accordingly, Wolcott’s testimony was




                                        - 21 -
properly admitted, and trial counsel was not ineffective for failing to raise a

meritless objection. See Schoenwetter, 46 So. 3d at 546.

      Additionally, McMillian argues that trial counsel was ineffective for failing

to object to portions of the State’s closing arguments, including a description of the

victim’s death and comments about McMillian being unfaithful. However, having

reviewed the challenged prosecutorial comments in context, we find that the failure

to object did not “so affect the fairness and reliability of the proceeding that

confidence in the outcome is undermined.” Jackson v. State, 147 So. 3d 469, 487

(Fla. 2014) (quoting Davis v. State, 928 So. 2d 1089, 1122 (Fla. 2005)).

      Lastly, McMillian asserts that trial counsel was ineffective for failing to

object to the State’s use of a “dummy indictment” in which both the first-degree

murder and attempted second-degree murder charges were addressed. Because the

first-degree murder charge, contained in an indictment, and attempted second-

degree murder charge, contained in a separate information, were consolidated, the

State prepared a document, the “dummy indictment,” specifically for purposes of

reading to the jury, which included language from the original indictment and

information on one document. The record demonstrates that the indictment and the

information were each properly filed. See Fla. R. Crim. P. 3.140. And the purpose

of combining the documents was to allow the trial court to read both charges to the

jury. The trial court had jurisdiction over both charges. See, e.g., Johnson v. State,


                                         - 22 -
969 So. 2d 938, 952-54 (Fla. 2007). Therefore, trial counsel was not ineffective

for failing to raise a meritless objection. See Schoenwetter, 46 So. 3d at 546.

      Therefore, we affirm the trial court’s denial of relief regarding these claims.

                                    IV. HURST

      Next, we consider whether McMillian is entitled to relief after the United

States Supreme Court issued its decision in Hurst v. Florida, 136 S. Ct. 616 (2016).

Because the jury recommended the death penalty by a vote of ten to two, we

conclude that McMillian’s death sentence violates Hurst. See Kopsho v. State, 209
So. 3d 568, 570 (Fla. 2017). We must then consider whether the Hurst error was

harmless beyond a reasonable doubt:

      The harmless error test, as set forth in Chapman[v. California, 386
U.S. 18 (1967),] and progeny, places the burden on the state, as the
      beneficiary of the error, to prove beyond a reasonable doubt that the
      error complained of did not contribute to the verdict or, alternatively
      stated, that there is no reasonable possibility that the error contributed
      to the conviction.
Hurst, 202 So. 3d at 68 (quoting State v. DiGuilio, 491 So. 2d 1129, 1138 (Fla.

1986)).

      Because the jury in this case recommended death by a vote of ten to two,

“we cannot determine that the jury unanimously found that the aggravators

outweighed the mitigation.” Kopsho, 209 So. 3d at 570. We can only determine

that the jury did not unanimously recommend a sentence of death.” Id. Therefore,

because we cannot say that there is no possibility that the error did not contribute


                                        - 23 -
to the sentence, the error in McMillian’s sentencing was not harmless beyond a

reasonable doubt.

      Accordingly, we vacate the death sentence and remand for a new penalty

phase. See Hurst, 202 So. 3d at 69.

                               V. CONCLUSION

      For the reasons stated above, this Court affirms the denial of the guilt phase

claims raised in the postconviction motion filed pursuant to rule 3.851, but we

remand for a new penalty phase pursuant to Hurst.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
POLSTON, J., concurs in part and dissents in part with an opinion, in which
CANADY, J., concurs.
LAWSON, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

POLSTON, J., concurring in part and dissenting in part.

      I concur with the majority’s decision except its vacating of the death

sentence pursuant to Hurst.

CANADY, J., concurs.

An Appeal from the Circuit Court in and for Duval County,
     David Michael Gooding, Judge - Case No. 162009CF002002AXXXMA

Ann E. Finnell of Finnell, McGuinness, Nezami, & Andux, P.A., Jacksonville,
Florida; and Billy H. Nolas, Chief, Capital Habeas Unit, Office of the Federal
Public Defender, Northern District of Florida, Tallahassee, Florida,

                                       - 24 -
      for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer L. Keegan, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                     - 25 -